                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KENNETH ROSS,

                    Plaintiff,
      v.
                                                          Case No. 18-cv-430-bbc
NANCY A. BERRYHILL,
Deputy Commissioner for Operations,

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Kenneth Ross reversing the decision of Nancy A. Berryhill, Deputy Commissioner for

Operations and remanding this case for further proceedings under sentence four of

Section 205 of the Social Security Act, 42 U.S.C. § 405(g).




       s/ K. Frederickson, Deputy Clerk                             5/09/2019
        Peter Oppeneer, Clerk of Court                                 Date
